2022 IL App (1st) 200979-U

                                                                              THIRD DIVISION
                                                                             September 21, 2022

                                         No. 1-20-0979

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Cook County.
                                                )
v.                                              )     No. 09 CR 1610901
                                                )
MICHAEL TEMPLE,                                 )
                                                )     Honorable
      Defendant-Appellant.                      )     Angela Munari-Petrone,
                                                )     Judge Presiding.
_____________________________________________________________________________

       PRESIDING JUSTICE McBRIDE delivered the judgment of the court.
       Justices Gordon and Reyes concurred in the judgment.

                                           ORDER

¶1     Held: The trial court did not err in the second-stage dismissal of defendant’s
             postconviction petition where (1) defendant failed to make a substantial showing
             of actual innocence; and (2) defendant has failed to set forth a substantial showing
             of ineffective assistance of counsel for failing to present an alibi defense and a
             claim of conflict of interest based on trial counsel’s personal and professional
             issues.

¶2     Defendant Michael Temple appeals the trial court’s second stage dismissal of his

postconviction petition, arguing that he set forth a substantial showing of: (1) actual innocence

based on newly discovered evidence from two eyewitnesses; and (2) ineffective assistance of
No. 1-20-0979


trial counsel (a) for failing to raise an alibi defense at trial, and (b) trial counsel’s alleged

personal and professional issues created a conflict of interest.

¶3     Following a jury trial, defendant was found guilty of the August 2009 first degree murder

of Ulises Patino and the attempted murder of Israel Negrete. Defendant received a sentence of 45

years in prison for the first degree murder conviction and 31 years for the attempted first degree

murder conviction, to be served consecutively, for a total sentence of 76 years. We outline the

evidence presented at defendant’s trial as necessary for our disposition of this appeal. A full

discussion of defendant’s trial was set forth in People v. Temple, 2014 IL App (1st) 111653.

¶4     At approximately 8:25 p.m. on August 10, 2009, Jesus Patino was walking north on

South Calhoun Avenue toward West 107th Street with his brother Ulises, Alejandra Gonzalez,

and Negrete. While they were walking, Patino saw a car “kind of speeding” toward Calhoun and

he told his friends to “look out for the car because it looks suspicious.” As the car approached the

stop sign, it slowed down, then sped up again and “that’s when a shot was fired.” Patino saw a

Caucasian arm hanging out of the driver’s side window with a gun and heard a gunshot. After the

first shot, he recognized the driver and shooter as defendant. Patino attended school with

defendant, but they were not friends. He was about 40 to 45 feet away when he identified

defendant; the sun was still out, the streetlights were just turning on, no cars were parked on the

street, and nothing blocked Patino’s view of defendant. He also saw three African American men

in the car with defendant, but he only saw defendant fire a gun.

¶5     After the first shot, Patino turned and ran south on Calhoun. He heard eight to ten

additional gunshots, but he did not look back until the gunshots stopped. He observed the car

turn left onto Bensley Avenue. He then saw that Ulises and Negrete had both been shot. Patino

called 911 for an ambulance, and also gave a description of the vehicle: a four-door, light blue



                                                  2
No. 1-20-0979


Oldsmobile Cutlass that drove toward Bensley and 107th. When the police arrived, Patino told

them that defendant was the shooter, identifying him by the name Michael Temple, as well as

defendant’s nicknames of “White Boy Slim” and “Snowflake.” Ulises and Negrete were both

taken to the hospital. Patino later learned that his brother Ulises had died from his injuries.

¶6     On August 11, 2009, Patino and Gonzalez went with the police to South Oglesby Avenue

and West 104th Street, about three blocks north of the intersection where the shooting had

occurred. At that location, Patino recognized the vehicle from which he had seen defendant

firing. Patino also identified a photo of the car in open court as the car used in the shooting.

Patino identified a photo of defendant as the shooter to the police.

¶7     Alejandra Gonzalez was walking north on South Calhoun Avenue with Patino, Negrete,

and Ulises at approximately 8:25 p.m. on August 10, 2009. When they were at the intersection of

107th and Calhoun, Gonzalez heard Patino say to watch out for a car. She looked and saw an

“older model ***, a four door, like a grayish, bluish, midnight blue color” car, which was

traveling slowly west on 107th. After the car passed through a stop sign, Gonzalez heard

gunshots coming from the driver’s side of the car. She then saw a Caucasian male hand pointing

a gun from the driver’s side window toward them. She also saw the shooter’s face for “[a] little

more than half a minute” but she did not know who he was at the time. He was wearing a white

T-shirt and no hat. Gonzalez identified defendant as the shooter in open court. She was three to

five feet away from the car when she saw defendant’s face, and nothing was blocking her view

with Patino standing three or four feet behind her. Gonzalez heard four or five additional shots

and the car kept moving west. When the shooting was over, she turned her attention to Ulises

after he said he had been shot. Gonzalez rode in the ambulance with Ulises and she later learned

that he had died.



                                                  3
No. 1-20-0979


¶8       Later, on August 11, 2009, Gonzalez went to 10431 South Oglesby Avenue with a police

officer and Patino, where she identified the car that was used in the shooting. On August 12,

2009, Gonzalez identified defendant as the shooter in a lineup at the police station. Before

viewing the lineup, a detective told Gonzalez that the suspect may or may not be in the lineup

and that she was not required to make an identification. Gonzalez testified that she had seen

defendant once or twice prior to the night of the shooting around the neighborhood. She did not

recall when she had seen him before, but she never talked to him and had not been in the same

place with him for more than a minute. Gonzalez never saw defendant leave the car and the car

moved the entire time the shooting was occurring. Gonzalez saw defendant for the first time

when Patino told her to watch out for the car. When Gonzalez spoke with the detectives, she

believed she told them that she saw the shooter’s face before the shooting began. No one told her

who to identify in the lineup or what defendant looked like before she viewed the lineup.

Gonzalez also testified that she did not identify defendant because Patino told her defendant was

the shooter, she identified defendant because he was the person she “saw with [her] own two

eyes.”

¶9       Israel Negrete substantially corroborated the testimony of Patino and Gonzalez. At about

8:25 p.m. on August 10, 2009, Negrete was walking a dog with Patino, Gonzalez, and Ulises

toward 107th and Calhoun. As they reached the intersection, Patino told them to watch out for a

car that Negrete described as having four doors and being a “bluish-gray color.” Negrete looked

at the car for “a couple of seconds,” but did not pay attention, then turned around because the

dog pulled on the leash he was holding. Negrete then turned and started walking the dog back,

and then he heard gunshots. He turned and saw the gunshots were coming from the driver’s side

of the car because he saw flashes. He heard two gunshots, looked back, started running without



                                                4
No. 1-20-0979


paying attention to see who was shooting, and heard “like six” more shots. Negrete could not see

the face of the person shooting from the car. He ran toward a tree and tried to take cover, but he

was shot. After the car drove away, Negrete realized he had been shot and he sat down on the

curb. He saw Ulises was on the ground. He subsequently was taken to the hospital in an

ambulance. Negrete suffered gunshot wounds in each arm and his ribcage and he had two

surgeries as a result of his wounds.

¶ 10   Maria Tellez testified that on August 10, 2009, she was living on the 10600 block of

South Hoxie Avenue. At approximately 8:25 p.m., she heard gunshots coming from the direction

of 107th and Calhoun. She heard four shots, a pause, and then three more shots. Tellez went to

her back door and looked west, where she saw a Caucasian male get into the driver’s side of a

“light-colored vehicle” on the corner of 107th and Calhoun. The car then drove west toward

Bensley Avenue, where the Trumbull Park Homes are located.

¶ 11   At approximately 8:32 p.m. on August 10, 2009, Officer Assata Olugabala and her

partners received a “shots fired call” in the vicinity of 107th and Calhoun. When they arrived at

the scene, she observed two injured Hispanic males and a few other witnesses in the area. Officer

Olugabala spoke with Gonzalez at the scene and Gonzalez told the officer about the direction the

car was headed and gave a description of the man involved in the shooting. Officer Olugabala

was present when her partners spoke with Patino, who provided a name and nickname for the

shooter and gave a description of the vehicle involved. After receiving information from the

witnesses, a flash message was sent advising officers to look for a Caucasian man named

Michael Temple who had a nickname of White Mike.

¶ 12   At about 8:30 p.m. on August 10, 2009, Officer Lorenzo Colucci responded to a call of

shots fired near 107th and Calhoun. He received information on the radio including a description



                                                5
No. 1-20-0979


of the vehicle used in the shooting, that the vehicle fled westbound after the shooting, and the

name of the suspect wanted in connection with the shooting. Colucci obtained the “last

whereabouts” of the suspect, which was on the “105th block of South Yates [Avenue].” At

approximately 8:45 p.m., Colucci proceeded to the area of 104th and Oglesby, near the suspect’s

last whereabouts, where he saw a vehicle matching the description of the offender’s vehicle, a

1995 Oldsmobile Cutlass Sierra with the windows rolled down. The vehicle identification

number was 1G3AJ55M1S6352272. No one was inside the car. Colucci gave the plate number

and location of the vehicle to 911 dispatch, and then learned the registered owner of the vehicle

was Sharon Monok and that she resided at the same place that was listed as the residence listed

for the offender they were seeking.

¶ 13   The State then introduced a certified copy of the vehicle record for the recovered 1995

Oldsmobile Cutlass, with vehicle identification number 1G3AJ55M1S6352272, reflecting a

single owner by the name of Sharon Monok. An evidence technician collected material for DNA

testing from multiple locations in the interior of Monok’s vehicle. Humidity interfered with

collecting prints from the vehicle. Forensic DNA evidence showed that defendant’s DNA was

found on swabs from the steering wheel, gearshift, armrest, and interior driver’s side door

handle. A trace evidence analyst tested the vehicle for gunshot residue, which was negative. The

analyst explained at trial that if a shooter had his arm extended out of the driver’s side window of

the vehicle, the “cloud of smoke would have to be drawn back into the vehicle and deposited on

the areas in which the collecting officers had collected from. If it does not come back in the car, I

would not expect to find it on the sample stubs.”

¶ 14   On August 11, 2009, Detective Brian Forberg went to the area of 104th and Oglesby,

where he met Patino and Gonzalez after responding units had located a vehicle matching the



                                                 6
No. 1-20-0979


description of the offender’s vehicle provided by the witnesses. Patino and Gonzalez were

brought together in the same car, and then taken out of the car individually to view the vehicle.

Patino and Gonzalez both identified the vehicle to Detective Forberg and his partner as the

vehicle used during the shooting. Later, Detective Forberg interviewed Patino to get his

statement and to show him a photo of defendant so he could make a formal identification. He

showed Patino a single photo of defendant, not a photo lineup, “[b]ecause of his knowledge” of

defendant. Patino identified defendant as the shooter.

¶ 15      Detective Forberg subsequently went to the address where the recovered vehicle was

registered, 1449 South State Street in Calumet City, Illinois, with two other detectives, Detective

Eberle and Detective Deneen, and was present when defendant was taken into custody. Detective

Forberg also briefly spoke with defendant’s mother Sharon Monok. He later went to the auto

pound to test drive the vehicle based on statements from Monok at the time of defendant’s arrest.

He drove the vehicle and found it was operable. On August 12, 2009, Detective Forberg was

present when Gonzalez viewed a lineup and identified defendant as the man who shot her

friends.

¶ 16      After the State rested, defendant moved for a directed verdict, which the trial court

denied.

¶ 17      Defendant’s mother Sharon Monok testified for the defense that in August 2009, she

lived at 1449 South State in Calumet City, Illinois, and owned a 1995 Oldsmobile Cutlass Sierra.

She last saw the vehicle on the morning of August 9, 2009, when she came home from work.

When she left for work on the afternoon of August 10, 2009, the vehicle was not at her home.

After speaking with defendant, Monok believed her car was near Trumbull Park and that it was

not working, but she did not verify the car was at that location or that it was inoperable.



                                                7
No. 1-20-0979


Defendant was at home when she left for work, and he was asleep on the couch when she came

home around 3 a.m. on August 11, 2009. At approximately 4:30 a.m. on August 11, 2009, police

officers came to Monok’s home and arrested defendant.

¶ 18   Following deliberations, the jury found defendant guilty of two counts of first degree

murder arising from the murder of Ulises, one count of attempted first degree murder of Negrete,

and one count of aggravated battery with a firearm of Negrete. The jury also found that

defendant personally discharged a firearm during the commission of the offenses. The trial court

subsequently sentenced defendant to 45 years imprisonment on each first degree murder

conviction, with those sentences to run concurrently, 31 years imprisonment for attempted first

degree murder and 30 years for aggravated battery, with those sentences to run concurrently with

each other and consecutively to the first degree murder sentences. Defendant received an

aggregate sentence of 76 years in the Illinois Department of Corrections.

¶ 19   On direct appeal, defendant raised multiple issues, arguing that: (1) the trial court erred

by admitting prior consistent statements or, in the alternative, defense counsel was ineffective for

failing to object to the State eliciting prior consistent statements from its witnesses; (2) the trial

court erred by admitting improper hearsay from the testifying police officers; (3) the prosecutor

improperly distorted the burden of proof and unfairly bolstered its own evidence during rebuttal

argument; (4) the identification evidence was insufficient to prove defendant guilty beyond a

reasonable doubt; and (5) the mittimus must be corrected because defendant was improperly

convicted for more than one offense arising out of the same acts. Temple, 2014 IL App (1st)

111653, ¶ 1. This court affirmed defendant’s convictions and sentences for one count of first

degree murder and one count of attempted murder, but we vacated the convictions and sentences

for one count of first degree murder and aggravated battery with a firearm. Id. ¶ 94.



                                                  8
No. 1-20-0979


¶ 20    In September 2015, defendant filed his initial postconviction petition, prepared by

counsel. In April 2016, defendant, through counsel, filed his first amended postconviction

petition. Defendant raised three claims: (1) he was actually innocent based on newly discovered

evidence from three witnesses stating that the offenses were committed by a Caucasian male

known as “Worm;” (2) his trial counsel was ineffective for failing to present his sister and

mother as alibi witnesses; and (3) his trial counsel was ineffective because at the time of

defendant’s trial, his counsel suffered from alcoholism, drug addiction, narcissistic personality

disorder, and was under investigation by the Attorney Registration and Disciplinary Commission

(ARDC). The verification page for the petition listed postconviction counsel’s name, but was

unsigned.

¶ 21    In March 2017, the State moved to dismiss defendant’s first amended postconviction

petition, arguing that the petition failed to comply with the pleading requirements of the Post-

Conviction Hearing Act (Post-Conviction Act) because the verification affidavit was neither

signed, nor notarized. See 725 ILCS 5/122-1(b) (West 2016) (requiring a petition “verified by

affidavit”).

¶ 22    In January 2019, defendant filed a second amended postconviction petition, raising the

same three claims. The verification affidavit was now sworn and signed by defendant. In support

of his actual innocence claim, defendant alleged that three potential witnesses, Cassandra

Norman, Chamille Sopys (Sopys), and Ajnat Sopys (Ajnat), would testify that they witnessed the

shooting, saw the shooter, and that the man was known to them as “Worm,” whose real name

was James Louis Lewandowski, who was deceased. In his first amended petition, defendant

attached affidavits from Norman and Sopys, but Sopys’s affidavit was not attached to the second

amended petition. No affidavit from Ajnat was included in any filed petition.



                                                9
No. 1-20-0979


¶ 23   Norman stated in her affidavit that at approximately 8:25 p.m. on August 10, 2009, she

was standing in front of her mother’s house, located in the 10700 block of South Bensley

Avenue, and Sopys and Ajnat were nearby. She then heard gunshots and saw a gray, four-door

car speed past. Norman saw a Caucasian male and two African American males in the car, with

the Caucasian male driving and hanging out of the window. She knew the Caucasian male from

the neighborhood as “Worm,” but did not know his name. She identified an attached photograph

as “Worm,” the man she saw driving the car just after she heard the gunshots. She did not testify

or come forward earlier because she was not contacted by the police and she was afraid of

retaliation. Having reviewed the record, we note the photograph is of little use if any since there

are no facial features able to be viewed.

¶ 24   In her affidavit attached to the first amended petition, Sopys stated that at approximately

8:25 p.m. on August 10, 2009, she was walking towards 107th Street, near the intersection of

107th Street and Calhoun Avenue, when she saw a shooting. The shooter was driving a “grayish”

colored car and was a Caucasian man known to her from the neighborhood as “Worm.” She saw

Worm put his arm out of the window and shoot at two men and a girl, who was walking a dog.

Sopys stated that Worm closely resembled defendant, whom she also knew from the

neighborhood. She did not testify or come forward earlier because she was not contacted by the

police and was afraid of retaliation. She identified the same photograph as the man she knew as

“Worm.”

¶ 25   Defendant also alleged that his trial counsel was ineffective for failing to present an alibi

defense. The petition stated that defendant’s mother and sister would have testified that both

were at home with defendant at the time of the shooting and counsel was aware of defendant’s

alibi, but failed to present this testimony. Counsel had no strategic reason for failing to present



                                                10
No. 1-20-0979


their testimony and had their testimony been presented, there was a reasonable probability that

defendant would have been acquitted at trial. In support of this claim, defendant attached

affidavits from his mother Monok and his sister Dawn Temple. In Temple’s affidavit, she stated

that at approximately 8:25 p.m. on August 10, 2009, she was in her house at 1449 State Street in

Calumet City, Illinois, with defendant and her mother Monok. She provided this information to a

State’s Attorney when defendant was arrested as well as defendant’s attorney. Monok’s affidavit

mirrored Temple’s affidavit, stating that she was at her house at approximately 8:25 p.m. on

August 10, 2009, with defendant and Temple. She provided this information to a State’s

Attorney when defendant was arrested as well as defendant’s attorney.

¶ 26   Defendant further alleged that his trial counsel was ineffective based on claims before the

ARDC that counsel suffered from alcoholism, drug addiction, and narcissistic personality

disorder. The petition stated that counsel had substantial problems with alcoholism and

depression at the time he represented defendant and he and his family were not aware of these

problems that could affect counsel’s representation of defendant. The petition asserted that

“[t]hese problems negatively affected” counsel’s representation of defendant and there was a

reasonable probability that had counsel not been affected by these problems, he “would have

provided competent representation and there [was] a reasonable probability of a different

outcome.”

¶ 27   Defendant attached an ARDC complaint filed against his trial counsel in August 2014,

which set forth eight counts from multiple clients claiming that counsel received payment for

representation, but failed to perform any work on the cases and neglected the clients. Defendant

was not included as one of the clients in the complaint. In the subsequent disciplinary petition to

the supreme court, respondent consented to discipline suspending him from the practice of law



                                                11
No. 1-20-0979


for one year, with the suspension stayed for a two-year period of probation including the

payment of restitution. The petition stated that a forensic psychiatrist retained by the ARDC

evaluated respondent and diagnosed him with depression and alcohol dependence, which were in

remission. The psychiatrist also diagnosed counsel with narcissistic personality traits, which

contributed to counsel’s misconduct. In September 2015, the supreme court entered an order

suspending counsel from the practice of law for one year and until further order of the court, with

the suspension stayed by a two-year period of probation, subject to a detailed list of conditions.

A subsequent disposition order, dated April 11, 2016, stated that trial counsel was suspended

from the practice of law “for a specified period of time and until further order of the Court.”

¶ 28   In June 2019, the State moved to dismiss defendant’s second amended postconviction

petition, arguing that defendant’s claims were refuted by the record and he failed to make a

substantial showing that his constitutional rights were violated. Defendant filed a response to the

motion in July 2019.

¶ 29   In July 2020, the trial court granted the State’s motion to dismiss in a written order. In

considering defendant’s claim of actual innocence, the court found that the affidavits from

Norman and Sopys failed to detail a fear of retaliation that prevented them from coming forward

such that they could constitute newly discovered evidence. The court also concluded the

affidavits were not of such a conclusive character that the outcome would likely be different on

retrial. The court declined to find ineffective assistance and found that trial counsel chose to

attack the credibility of the State’s eyewitnesses and their ability to observe defendant. The court

concluded that trial counsel’s decision not to present alibi witnesses was a reasonable trial

strategy. The court pointed out that Monok’s affidavit was refuted by her trial testimony that she

was at work from the afternoon of August 10, 2009, until the early morning of August 11, 2009.



                                                12
No. 1-20-0979


The court also noted that the statements by Monok and Temple that they provided the alibi to a

State’s Attorney when defendant was arrested was refuted by Detective Forberg’s testimony that

he and other officers arrested defendant. Finally, the trial court observed that defendant offered

no reason for alleging how his trial counsel was ineffective based on the ARDC complaints and

held that defendant failed to set forth a claim of ineffective assistance of counsel.

¶ 30   This appeal followed.

¶ 31   The Post-Conviction Act (725 ILCS 5/122-1 through 122-8 (West 2016)) provides a tool

by which those under criminal sentence in this state can assert that their convictions were the

result of a substantial denial of their rights under the United States Constitution or the Illinois

Constitution or both. 725 ILCS 5/122-1(a) (West 2016); People v. Coleman, 183 Ill. 2d 366, 378-

79 (1998). Postconviction relief is limited to constitutional deprivations that occurred at the

original trial. Coleman, 183 Ill. 2d at 380. “A proceeding brought under the [Post-Conviction

Act] is not an appeal of a defendant’s underlying judgment. Rather, it is a collateral attack on the

judgment.” People v. Evans, 186 Ill. 2d 83, 89 (1999). “The purpose of [a postconviction]

proceeding is to allow inquiry into constitutional issues relating to the conviction or sentence that

were not, and could not have been, determined on direct appeal.” People v. Barrow, 195 Ill. 2d

506, 519 (2001).

¶ 32   At the first stage, the circuit court must independently review the postconviction petition

within 90 days of its filing and determine whether “the petition is frivolous or is patently without

merit.” 725 ILCS 5/122-2.1(a)(2) (West 2016). If the circuit court advances the petition to the

second stage, counsel is appointed to represent the defendant, if necessary (725 ILCS 5/122-4

(West 2016)) and the State is allowed to file responsive pleadings (725 ILCS 5/122-5 (West

2016)). At this stage, the circuit court must determine whether the petition and any



                                                 13
No. 1-20-0979


accompanying documentation make a substantial showing of a constitutional violation. See

Coleman, 183 Ill. 2d at 381. If no such showing is made, the petition is dismissed. “At the

second stage of proceedings, all well-pleaded facts that are not positively rebutted by the trial

record are to be taken as true, and, in the event the circuit court dismisses the petition at that

stage, we generally review the circuit court’s decision using a de novo standard.” People v.

Pendleton, 223 Ill. 2d 458, 473 (2006). If, however, a substantial showing of a constitutional

violation is set forth, then the petition is advanced to the third stage, where the circuit court

conducts an evidentiary hearing. 725 ILCS 5/122-6 (West 2016).

¶ 33   Defendant first argues that he made a substantial showing of a claim of actual innocence

based on newly discovered evidence that the shooting was committed by another man.

Specifically, defendant relies on the affidavits from Cassandra Norman and Chamille Sopys, in

which each identified the shooter as an individual known as “Worm.” The State responds that the

affidavits are not of such a conclusive character that the result of the trial would probably be

different, nor do they constitute newly discovered evidence.

¶ 34   “The due process clause of the Illinois Constitution affords postconviction petitioners the

right to assert a freestanding claim of actual innocence based on newly discovered evidence.”

People v. Ortiz, 235 Ill. 2d 319, 333 (2009). To establish a claim of actual innocence, the

supporting evidence must be (1) newly discovered, (2) material and not cumulative, and (3) of

such conclusive character that it would probably change the result on retrial. People v. Robinson,

2020 IL 123849, ¶ 47; see also People v. Jackson, 2021 IL 124818, ¶ 41. “Newly discovered

evidence is evidence that was discovered after trial and that the petitioner could not have

discovered earlier through the exercise of due diligence.” Robinson, 2020 IL 123849, ¶ 47.

Evidence is material if it is relevant and probative of the petitioner’s innocence. Id.



                                               14
No. 1-20-0979


Noncumulative evidence adds to the information that the fact finder heard at trial. Id. “[T]he

conclusive character element refers to evidence that, when considered along with the trial

evidence, would probably lead to a different result.” Id. This court “must be able to find that

petitioner’s new evidence is so conclusive that it is more likely than not that no reasonable juror

would find him guilty beyond a reasonable doubt.” People v. Sanders, 2016 IL 118123, ¶ 47.

Since defendant’s petition was dismissed at the second stage, we review the judgment of

dismissal to determine whether, after taking as true all of defendant’s allegations that are not

refuted by the record, those allegations establish or “show” a constitutional violation. See People

v. Domagala, 2013 IL 113688, ¶ 35. In other words, the substantial showing of a constitutional

violation that must be made at the second stage is a measure of the legal sufficiency of the

petition’s well-pled allegations of a constitutional violation, which if proven at an evidentiary

hearing, would entitle the defendant to relief. Id.

¶ 35   Defendant asserts that the affidavits from Norman and Sopys are sufficient to establish a

claim of actual innocence. In her affidavit, Sopys stated that she was walking towards 107th

Street, near Calhoun Avenue, when she saw a shooting. She knew the driver of the car from the

neighborhood as “Worm.” She saw Worm put his arm out of the car window and shoot at two

men and a girl, who was walking a dog. Sopys further stated that Worm closely resembled

defendant, whom she also knew from the neighborhood. She did not testify or come forward

earlier because she was not contacted by the police and was afraid of retaliation. Similarly,

Norman stated in her affidavit that she was standing in front of her mother’s house in 10700

block of South Bensley Avenue with Sopys and Ajnat nearby. She heard gunshots and then saw

a gray car speed past. There was a Caucasian male driving with two African American males in

the car. She recognized the driver from the neighborhood as “Worm,” but did not know his



                                                 15
No. 1-20-0979


name. Norman did not mention defendant. Like Sopys, she did not testify or come forward

earlier because she was not contacted by the police and was afraid of retaliation.

¶ 36   Although defendant asserts in both his petition and his brief that his newly discovered

witnesses would testify that “Worm” was a man named James Louis Lewandowski, neither

affidavit identified Worm’s given name. Norman specifically stated that she did not know his

name. No supporting evidence was provided to establish Worm’s given name. Defendant also

states that Lewandowski is deceased, but no evidence was provided to support this statement.

Section 122-2 of the Act provides, “The petition shall have attached thereto affidavits, records,

or other evidence supporting its allegations or shall state why the same are not attached.” 725

ILCS 5/122-2 (West 2018). The purpose of section 122-2 is to show a defendant’s

postconviction allegations are capable of objective or independent corroboration. People v. Hall,

217 Ill. 2d 324, 333 (2005). It is the defendant’s burden to support the allegations with affidavits,

records, or other evidence that contains specific facts. People v. Jackson, 213 Ill. App. 3d 806,

811 (1991). Unsupported or conclusory allegations, in either the petition or the defendant’s

affidavit, are not enough to mandate an evidentiary hearing. Id. Absent any evidence capable of

corroboration that “Worm” is Lewandowski, we will not consider this allegation in our review of

defendant’s actual innocence claim.

¶ 37   Because we find it dispositive, we begin our review of the affidavits from Norman and

Sopys to determine whether they satisfy the conclusive character requirement for actual

innocence. The conclusive character of the new evidence is the most important element of an

actual innocence claim. Robinson, 2020 IL 123849, ¶ 47. “[T]he conclusive-character element

requires only that the petitioner present evidence that places the trial evidence in a different light

and undermines the court’s confidence in the judgment of guilt.” Id. ¶ 56. “Probability, rather



                                                 16
No. 1-20-0979


than certainty, is the key in considering whether the fact finder would reach a different result

after considering the prior evidence along with the new evidence.” Id. ¶ 48.

¶ 38   Taken as true, we find the affidavits are not of such conclusive character as to undermine

this court’s confidence in defendant’s guilt. Sopys stated that she witnessed the shooting while

near the intersection of 107th Street and Calhoun Avenue and recognized the shooter as someone

she knew from the neighborhood as “Worm.” She also stated that “Worm” closely resembled

defendant, whom she also knew from the neighborhood. As noted above, Sopys did not identify

Worm’s given name. While Sopys stated in her affidavit that she saw Worm fire at two men and

“a girl,” who was walking a dog, the trial testimony differed from Sopys’ description. The

witnesses testified that three men, Patino, Ulises and Negrete, and one woman, Gonzalez, were

walking together and Negrete testified that he was walking the dog. Norman heard the shooting

and then saw a car speed past on South Bensley Avenue. She recognized the driver as someone

she knew from the neighborhood as “Worm.” Norman did not mention defendant in her affidavit

and explicitly stated that she did not know Worm’s given name.

¶ 39   In contrast, the trial evidence was specific and detailed regarding defendant’s

identification and corroborated his involvement in the shooting. Patino and Gonzalez both

testified that they had the opportunity to observe the shooter and identified defendant as the

shooter. Patino told the police that defendant was the shooter by name immediately thereafter

and then identified a photograph of defendant as the man Patino had seen firing the gun.

Gonzalez identified defendant as the shooter in an in-person lineup. Patino, Gonzalez, and

Negrete all testified to similar descriptions of the vehicle that was used in the shooting. On the

night of the shooting, police located a vehicle that matched the provided descriptions near the

area where the shooting occurred. Patino and Gonzalez viewed the vehicle later that same night



                                               17
No. 1-20-0979


and separately identified it as the car that was used in the shooting. The testimony of Patino,

Gonzalez, and Negrete was also corroborated by Tellez, who testified she heard shots, then went

to her back door and saw a Caucasian man getting into the driver’s side of a light-colored vehicle

at the same intersection where the shooting occurred. Additionally, the physical evidence

corroborated the witness testimony. The vehicle identified was registered to defendant’s mother,

and defendant’s DNA was found on the steering wheel, gearshift, driver’s side interior door

handle, and armrest of the vehicle.

¶ 40   After viewing the supporting affidavits when considered along with the trial evidence, we

do not find the new evidence is so conclusive that it is more likely than not that no reasonable

juror would find him guilty beyond a reasonable doubt. The supporting affidavits provide vague

statements identifying the shooter by nickname as someone known from the neighborhood.

Sopys description of the shooting slightly differs from the actual events, which involved three

men and one woman, with Negrete holding the dog’s leash during the shooting. In considering

the identifications, Patino and Gonzalez identified defendant shortly after the shooting, with

Patino providing defendant’s name to the police. In contrast, Sopys and Norman identified

“Worm” as the shooter more than six years after the shooting. Further, both affidavits offer only

general details of their ability to see the shooting or vehicle immediately thereafter. Sopys gave a

general location that she was “walking towards 107th Street near the intersection of 107th and

Calhoun,” but does not state where she was such that she could view the shooting. Norman was a

block away on Bensley Avenue when she heard the shooting and saw a car speeding past but was

still able to identify the driver was Worm. Norman also stated that Sopys was “nearby,” which

adds to vagueness of Sopys’s ability to view the shooting. Both Patino and Gonzalez detailed

their position and ability to observe defendant as the shooter while walking north on Calhoun



                                                18
No. 1-20-0979


Avenue.

¶ 41   Given the significant witness testimony and corroborating physical evidence presented at

trial, these affidavits fail to set forth a substantial showing of a claim of actual innocence where

the affidavits were not of such a conclusive character to probably change the result on retrial. It

is clear from our review of the entire record, the evidence of defendant’s guilt was powerful,

compelling, and overwhelming. We cannot find that the supporting affidavits place the trial

evidence in a different light such that this court’s confidence in the outcome has been affected.

Accordingly, defendant’s claim of actual innocence was properly dismissed at the second stage

of proceedings.

¶ 42   We next consider defendant’s claims of ineffective assistance of trial counsel.

Specifically, defendant contends that his trial counsel was ineffective because (1) counsel failed

to present alibi testimony from his mother and sister; and (2) counsel’s personal and professional

issues, as alleged in an ARDC complaint, rendered counsel’s performance deficient.

¶ 43   Claims of ineffective assistance of counsel are resolved under the standard set forth in

Strickland v. Washington, 466 U.S. 668 (1984). In Strickland, the Supreme Court delineated a

two-part test to use when evaluating whether a defendant was denied the effective assistance of

counsel in violation of the sixth amendment. Under Strickland, a defendant must demonstrate

that counsel’s performance was deficient and that such deficient performance substantially

prejudiced defendant. Strickland, 466 U.S. at 687. To demonstrate performance deficiency, a

defendant must establish that counsel’s performance fell below an objective standard of

reasonableness. People v. Edwards, 195 Ill. 2d 142, 163 (2001). “A defendant is entitled to

reasonable, not perfect, representation, and mistakes in strategy or in judgment do not, of

themselves, render the representation incompetent.” People v. Fuller, 205 Ill. 2d 308, 331



                                                19
No. 1-20-0979


(2002). “Counsel’s strategic choices are virtually unchallengeable. Thus, the fact that another

attorney might have pursued a different strategy, or that the strategy chosen by counsel has

ultimately proved unsuccessful, does not establish a denial of the effective assistance of

counsel.” Id.

¶ 44   In evaluating sufficient prejudice, “[t]he defendant must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different. A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694. If a case may be disposed of on the ground of lack of

sufficient prejudice, that course should be taken, and the court need not ever consider the quality

of the attorney’s performance. Strickland, 466 U.S. at 697. “Strickland requires actual prejudice

be shown, not mere speculation as to prejudice.” People v. Bew, 228 Ill. 2d 122, 135 (2008).

¶ 45   Defendant first contends that his trial counsel was ineffective for failing to present his

sister as an alibi witness at trial. The State maintains that defendant cannot establish that trial

counsel provided deficient representation because counsel made a strategic decision to attack the

credibility of the State’s witnesses and their identification.

¶ 46   Trial counsel based his defense on the validity of the identifications and questioned the

witnesses’ ability to identify defendant. Counsel cross-examined Patino extensively about his

identification of defendant. Counsel asked when Patino had last seen defendant and Patino

responded that he had not seen defendant since elementary school which was about three or four

years prior to the shooting. Counsel further asked where Patino had last seen defendant, pointing

out that defendant would have been too old for elementary school. Patino admitted that

defendant was not going to elementary school with him, but had seen defendant across from his

school playground. Patino did not talk to defendant and was not friends with him. According to



                                                  20
No. 1-20-0979


Patino, he had “no social life connection” with defendant. Counsel also questioned Patino about

whether defendant was clean shaven or if he had a beard at the time of the shooting. Patino

answered that defendant did not have a beard, but then counsel showed Patino the picture he

identified to police, in which defendant had a beard. Counsel asked if that was how defendant

looked the day of the shooting and Patino answered in the affirmative. Counsel also questioned

Patino about his ability to observe defendant and the timeline from when he first saw the car to

the shooting, including Patino’s testimony that he was 40 to 45 feet away from the car.

¶ 47   Trial counsel also questioned Gonzalez’s identification during cross-examination. He

asked if she ever saw defendant before, she answered, “once or twice” and could not recall when

the last time she had seen him. She had never spoken with him or been at the same location

longer than a minute. Counsel pointed out that in contrast with Patino’s testimony, Gonzalez

testified that she was three to five feet away from the car when the shooting occurred and Patino

was right behind her. During closing argument, counsel argued about these inconsistencies and

their ability to identify defendant. Counsel further argued that the physical evidence did not

corroborate the witness testimony, specifically the lack of gunshot residue on the car or

defendant.

¶ 48   In contrast, defendant contends that counsel should have pursued an alibi defense with

testimony from his sister. Since defendant has not argued his mother Monok’s availability as an

alibi witness on appeal, that specific claim has been forfeited. People v. Munson, 206 Ill. 2d 104,

113 (2002) (concluding that the petitioner abandoned several postconviction claims by failing to

raise them on appeal); see also Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020) (“Points not argued are

forfeited and shall not be raised in the reply brief, in oral argument, or on petition for

rehearing”).



                                                21
No. 1-20-0979


¶ 49   “ ‘Whether to call certain witnesses and whether to present an alibi defense are matters of

trial strategy, generally reserved to the discretion of trial counsel.’ ” People v. Jackson, 2020 IL

124112, ¶ 106 (quoting People v. Kidd, 175 Ill. 2d 1, 45 (1996)). “Decisions about whether to

call witnesses are generally considered matters of trial strategy and reserved to the discretion of

trial counsel.” People v. Lewis, 2015 IL App (1st) 122411, ¶ 84 (citing People v. Chapman, 194

Ill. 2d 186, 231 (2000)). At this stage of the proceedings, we are to accept well-pleaded factual

allegations of a postconviction petition and its supporting evidence as true unless they are

positively rebutted by the record of the original trial proceedings. Sanders, 2016 IL 118123, ¶ 48.

¶ 50   As discussed above, both Monok and Temple stated in their respective affidavits that at

approximately 8:25 p.m. on August 10, 2009, they were at home in Calumet City with defendant.

Both women further stated that they provided this information to a State’s Attorney present when

defendant was arrested and also to trial counsel. However, both of these affidavits have been

positively rebutted by the trial record. First, Monok was not at home that evening. She testified at

defendant’s trial that she was at work the night of August 10, 2009, leaving for the train at 4 p.m.

and returning home at around 3 a.m. When she got home, defendant was asleep on the couch.

Temple’s affidavit is contradicted by Monok’s testimony because Temple had stated that she was

at home with Monok and Temple. Additionally, Detective Forberg’s testimony refutes both

affidavits’ assertion that a State’s Attorney was present at the time of defendant’s arrest. At trial,

the prosecutor asked Detective Forberg who accompanied him to defendant’s house to place him

under arrest, Detective Forberg answered that he went with two other detectives, Detective

Eberle and Detective Deneen. There was no testimony anyone else, including a State’s Attorney,

was present at the time of defendant’s arrest. Since these affidavits have been rebutted by the

trial record, trial counsel acted reasonably in deciding not to pursue an alibi defense.



                                                 22
No. 1-20-0979


Accordingly, defendant has not made a substantial showing that his counsel’s representation was

deficient on this basis.

¶ 51    Further, as the State points out, defendant failed to offer any argument on appeal

regarding how he was prejudiced by trial counsel’s actions. In his second amended petition,

defendant offers a single conclusory statement, “Had their testimony been presented, there is a

reasonable probability, sufficient to undermine confidence in the outcome, that [defendant]

would have been acquitted at trial.” A petition alleging nonfactual and nonspecific assertions that

merely amount to conclusions are not sufficient to warrant a hearing under the Act. People v.

Morris, 236 Ill. 2d 345, 354 (2010). In his brief, defendant argues only that there was no

evidence that his trial counsel made a strategic decision not to call Temple, who would have

provided “a complete alibi that he was at home with her at the time of the shooting.” As

discussed, under Strickland, a defendant must show both that his counsel’s representation was

deficient and that he was substantially prejudiced by this deficiency. See also Ill. S. Ct. R.

341(h)(7) (eff. Oct. 1, 2020) (“Points not argued are forfeited and shall not be raised in the reply

brief, in oral argument, or on petition for rehearing”). Since defendant has not offered any

argument regarding how he was prejudiced, he has failed to set forth a substantial showing that

his trial counsel was ineffective.

¶ 52    Finally, defendant asserts that his trial counsel was ineffective because counsel was

suffering from personal and professional issues at the time of his representation. Specifically,

defendant contends that his trial counsel’s ARDC investigation, which disclosed substance abuse

and mental health issues, created a conflict of interest in his representation of defendant. The

State observes that defendant did not frame this ineffective assistance claim as a conflict of

interest in his petition and contends that he may not reframe his claim on appeal.



                                                23
No. 1-20-0979


¶ 53   “ ‘[T]he question raised in an appeal from an order dismissing a post-conviction petition

is whether the allegations in the petition, liberally construed and taken as true, are sufficient to

invoke relief under the Act.’ ” (Emphasis omitted.) People v. Jones, 211 Ill.2d 140, 148 (2004)

(quoting Coleman, 183 Ill. 2d at 388). We first review defendant’s claim in his petition to

determine if a conflict of interest was alleged.

¶ 54   Defendant’s second amended petition alleged that at the time trial counsel represented

defendant, counsel had a “substantial problem with alcoholism and depression.” Defendant

further alleged that he and his family were not aware at the time counsel was hired that counsel

had these problems and that they could affect his representation. Defendant concluded that “these

problems negatively affected” counsel’s representation of defendant and there was a reasonable

probability that had counsel not been affected “by these problems he would have provided

competent representation and there [was] a reasonable probability of a different outcome.” After

reviewing the petition, we find that defendant did not allege a conflict of interest based on trial

counsel’s personal issues in his petition. He raised a general claim of ineffective assistance and

he cannot attempt to reframe it as a conflict of interest. Because defendant’s petition did not raise

a conflict of interest, any argument on this ground has been forfeited. People v. Pendleton, 223

Ill. 2d 450, 475 (2006); People v. Jones, 213 Ill. 2d 498, 506 (2004); 725 ILCS 5/122-3 (West

2018). As the supreme court has admonished, this court does not possess the supervisory powers

of the supreme court and cannot reach postconviction claims not raised in the initial petition.

Jones, 213 Ill. 2d at 507.

¶ 55   Turning to defendant’s general claim of ineffective assistance, defendant has failed to set

forth any details of how trial counsel’s personal and professional issues impacted his

representation of defendant. The supreme court has held that a defendant cannot establish



                                                   24
No. 1-20-0979


ineffective assistance of counsel based on an attorney’s unrelated problems with the ARDC.

People v. Szabo, 144 Ill. 2d 525, 529-32 (1991). In that case, the defendant asked the supreme

court to grant him a new trial solely on the basis of his trial counsel’s problems with the ARDC.

Id. at 529. The court noted the defendant’s postconviction petition included “only two brief

paragraphs alleging [counsel’s] deficient representation.” Id. The Szabo court further observed

that the defendant’s counsel did not appear before the ARDC until 10 months after the

defendant’s trial and the majority of the complaints arose after the defendant’s representation. Id.

at 530. The supreme court found that the record showed “competent representation” on the

defendant’s behalf, including engaging in extensive discovery, effective presentation and cross-

examination of witnesses, filing and arguing motions before and during trial, and delivering a

strong closing argument on the defendant’s behalf. Id. at 531.

¶ 56   Here, defendant offered only vague, conclusory allegations that counsel’s issues affected

defendant’s case and caused defendant to be prejudiced. As previously stated, a petition alleging

nonfactual and nonspecific assertions that merely amount to conclusions are not sufficient to

warrant a hearing under the Act. Morris, 236 Ill. 2d at 354. “ ‘A defendant cannot rely

on speculation or conjecture to justify his claim of incompetent representation.’ ” People v.

Deleon, 227 Ill. 2d 322, 337 (2008) (quoting People v. Pecoraro, 175 Ill. 2d 294, 324 (1997)).

Defendant’s claim relies solely on speculation and conjecture without any details relating to

counsel’s representation. He has not alleged any details regarding how counsel’s issues affected

the case or caused him prejudice. While defendant attached a 2014 ARDC complaint and order,

none of the counts in the complaint involved defendant, nor did he attach any evidence of his

own ARDC filing. Additionally, none of the counts in the complaint were based on allegations

that counsel had a substance abuse issue. Rather, the claims related to counsel’s failure to



                                                25
No. 1-20-0979


provide competent and diligent representation and to return unearned attorney fees. Defendant

has not asserted that his counsel failed to prepare and present a defense at trial, nor that counsel

received payment for work that was not performed. As the supreme court held in Szabo,

defendant in this case cannot establish a claim of ineffective assistance based solely on unrelated

issues before the ARDC. Absent any factual allegations involving his case, we find that

defendant cannot establish that counsel’s performance was deficient. See Strickland, 466 U.S. at

687. Accordingly, defendant has failed to make a substantial showing of ineffective assistance of

trial counsel and the trial court properly dismissed this claim.

¶ 57   Based on the foregoing reasons, we affirm the decision of the circuit court of Cook

County.

¶ 58   Affirmed.




                                                 26